DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Received 11/24/2021

	Claim(s) 1, 2, and 4-8 is/are pending.
Claim(s) 1, 2, 5, and 6 have been amended.
Claim(s) 3 has been cancelled.
Claim(s) 7 and 8 have been added.
The objection to the specification regarding the abstract has been withdrawn in view of the amendments received on 11/24/2021.
The 35 USC § 112(f) interpretation of claim(s) 1-6 have been withdrawn in view of the amendments received on 11/24/2021.
The 35 U.S.C § 103 rejection to claim(s) 1, 2, and 4-8 have been withdrawn in view of the amendments received on 11/24/2021.

	

Response to Arguments
Received 11/24/2021


Regarding independent claim(s) 1 and 5:

Applicant’s arguments (Remarks; Page 9: ¶ 4 and Page 11: ¶ 2), filed 11/24/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Moreover, Miyazaki et al. (US Patent No. 6804568 B1) fails to disclose the newly amended subject matter of look-up table to convert a first color space into a second color space based on the information associated with the display environment of the external apparatus. Wherein, amendment overcomes the applied prior art. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments.

Applicant’s arguments (Remarks; Page 11: ¶ 3 to Page 12: ¶ 1), filed 11/24/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Moreover, Muto et al. (US PGPUB No. 20110149319 A1) fails to disclose the newly amended subject matter of receive a decorating request from the external apparatus; convert the second design image data into fourth design 

Applicant’s arguments (Remarks Page 12: ¶ 2), filed 11/24/2021, with respect to the rejection(s) of claim(s) 5 under 35 U.S.C § 103 have been fully considered and are persuasive due claim 5's similarity to claim 1. Wherein, amendment overcomes the applied prior art. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments.


Regarding dependent claims 2, 4, and 6:

Applicant’s arguments (Remarks Page 12: ¶ 3-4), filed 11/24/2021, with respect to the rejection(s) of claim(s) 2, 4, and 6 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1 and 5 respectively. Wherein, amendment overcomes the applied prior art. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments.



Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “decorating apparatus” in claim 8.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



EXAMINER’S AMENDMENT

Claims 1, 2, and 4-8 are allowed.
	Claims 1, 5, and 6 are amended.
		

An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided 
Authorization for this Examiner’s Amendment was given in a telephone interview with Hopeton Walker on February 23, 2022.

Amended claims 1, 5, and 6 are as follows:


AMENDMENTS TO THE CLAIMS:

1. (Currently Amended) A product design system, comprising:
a processor configured to:
receive first design image data of a first color space and information associated with a display environment of an external apparatus, wherein the display environment of the external apparatus includes information related to one of a color space or a gamma factor of a display screen of the external apparatus;
generate a look-up table for conversion of the first color space into a second color space, wherein the generation of the look-up table is based on the first design image data and the information associated with the display environment of the external apparatus, and the second color space is represented with a thermochromic material;
receive a correction request from the external apparatus; 

convert the second design image data into third design image data of the second color space based on the generated look-up table;
control transmission of the third design image data to the external apparatus;
receive a decorating request from the external apparatus;
convert the second design image data into fourth design image data of the second color space based on the received decorating request; and
control transmission of the fourth design image data to a decorating apparatus for decoration of a surface of a product, where the decorating apparatus is different from the external apparatus.
[[.]]

5. (Currently Amended) A design image correction apparatus) comprising: 
a display screen; and 
a processor configured to:
receive base data of a product;
transmit a first design image of a first color space to an external apparatus; 
transmit information associated with a display environment of the display screen to the external apparatus, wherein the display environment includes information related to one of a color space or a gamma factor of the display 
transmit a correction request including at least one of a drawing correction or a color tone correction for the first design image, wherein a second design image is generated by execution of the at least one of the drawing correction or the color tone correction on the first design image by the external apparatus in accordance with the correction request, the second design image is converted into a third design image of the second color space based on the look-up table generated by the external apparatus, and the second color space is represented with a thermochromic material;
acquire the third design image from the external apparatus; 
control display of a specific design image corresponding to the third design image on the display screen; and
transmit a decorating request for the specific design image corresponding to the third design image to the external apparatus.

6. (Currently Amended) The design image correction apparatus according to claim 5, wherein the processor is first receipt section further configured to:

acquire a product image corresponding to the base data; and
control display of a decorating image on the display screen, wherein the decorating image includes the third design image overlaid on the product image.



Allowable Subject Matter


Claim(s) 1, 2, and 4-8 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The following is an examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Independent claim(s) 1 and 5 is/are distinguished from the closest know prior art alone or reasonable combination, in consideration of the claim as a whole, particularly the limitations:

(claim 1)
receive first design image data of a first color space and information associated with a display environment of an external apparatus, wherein the display environment of 
generate a look-up table for conversion of the first color space into a second color space, wherein the generation of the look-up table is based on the first design image data and the information associated with the display environment of the external apparatus, and the second color space is represented with a thermochromic material;
receive a correction request from the external apparatus; 
execute, based on the correction request, a correction process including at least one of a drawing correction or a color tone correction on the first design image data to generate second design image data;
convert the second design image data into third design image data of the second color space based on the generated look-up table; 
control transmission of the third design image data to the external apparatus;
receive a decorating request from the external apparatus;
convert the second design image data into fourth design image data of the second color space based on the received decorating request; and 
control transmission of the fourth design image data to a decorating apparatus for decoration of a surface of a product, where the decorating apparatus is different from the external apparatus.

(claim 5)
receive base data of a product;

transmit information associated with a display environment of the display screen to the external apparatus, wherein the display environment includes information related to one of a color space or a gamma factor of the display screen, and a look-up table is generated by the external apparatus to convert the first color space into a second color space based on the first design image and the information associated with the display environment of the display screen; 
transmit a correction request including at least one of a drawing correction or a color tone correction for the first design image, wherein a second design image is generated by execution of the at least one of the drawing correction or the color tone correction on the first design image by the external apparatus in accordance with the correction request, the second design image is converted into a third design image of the second color space based on the look-up table generated by the external apparatus, and the second color space is represented with a thermochromic material;
acquire the third design image from the external apparatus; 
control display of a specific design image corresponding to the third design image on the display screen; and
transmit a decorating request for the specific design image corresponding to the third design image to the external apparatus.




Claim 1 and claim 5 are similar however are not identical, although the subject matter of claim 1 is addressed below in view of the prior art, the same is similarly apply to the subject matter of claim 5.

Miyazaki et al. (US Patent No. 6804568 B1) teaches product design, generating design image data, and generating table conversion of color; wherein corrective modifications are enabled to create additional computer modeling designs; and such that one or more designs are able to be transmitted to other devices. However, Miyazaki et al. fails to disclose generating a look-up table for conversion of the first color space into a second color space, wherein the generation of the look-up table is based on the first design image data and the information associated with the display environment of the external apparatus, and the second color space is represented with a thermochromic material; execute, based on the correction request, a correction process including at least one of a drawing correction or a color tone correction on the first design image data to generate second design image data; convert the second design image data into third design image data of the second color space based on the generated look-up table; convert the second design image data into fourth design image data of the second color space based on the received decorating request; and control transmission of the fourth design image data to a decorating apparatus for decoration of a surface of a product, where the decorating apparatus is different from the external apparatus.
Muto et al. (US PGPUB No. 20110149319 A1) teaches one or more colors in relation with thermochromic material(s), wherein tables related with temperature values, such that corrected data for a medium/surface are mapped to a temperature and color value. However, Muto et al. fails to disclose generating a look-up table for conversion of the first color space into a second color space, wherein the generation of the look-up table is based on the first design image data and the information associated with the display environment of the external apparatus, and the second color space is represented with a thermochromic material; execute, based on the correction request, a correction process including at least one of a drawing correction or a color tone correction on the first design image data to generate second design image data; convert the second design image data into third design image data of the second color space based on the generated look-up table; convert the second design image data into fourth design image data of the second color space based on the received decorating request; and control transmission of the fourth design image data to a decorating apparatus for decoration of a surface of a product, where the decorating apparatus is different from the external apparatus.
Suzuki et al. (US Patent No. 4584601) teaches generating a color correction; wherein, the color correction is associated with gamma compensation for primary colored printing dyes; such that, conversion tables are formed which provided gamma compensation associated with temperatures. However, Suzuki et al. fails to disclose a second color space is represented with a thermochromic material; and control transmission of the fourth design image data to a decorating apparatus for decoration of 
Kim et al. (US PGPUB No. 20180020127 A1) teaches gamma correction with various printing methods; wherein, printing is associated with thermal/heating methods; and wherein, a preview table allows for color look-up and color adjustment/conversion within a user-interface. However, Kim et al. fails to disclose generating a look-up table for conversion of the first color space into a second color space, wherein the generation of the look-up table is based on the first design image data and the information associated with the display environment of the external apparatus, and the second color space is represented with a thermochromic material; execute, based on the correction request, a correction process including at least one of a drawing correction or a color tone correction on the first design image data to generate second design image data; convert the second design image data into third design image data of the second color space based on the generated look-up table; convert the second design image data into fourth design image data of the second color space based on the received decorating request; and control transmission of the fourth design image data to a decorating apparatus for decoration of a surface of a product, where the decorating apparatus is different from the external apparatus.
Kariya et al. (US Patent No. 5513014) teaches gamma correction in relation with printing and product objects; wherein, thermal printing is in relation with transferable image data on thermal material; such that, color thermal ink/dye are associated with output signals having respectively different gamma curves; and wherein, aspects of printing are based on the thermal material. However, Kariya et al. 
Izumi (US Patent No. 4849775) teaches color thermal printing, such that image data converts color correction of one color space into another color space; wherein, look-up-tables are utilized in relation with a printable/recordable material/medium; such that, heat is used to produce dye density, that the printing system uses heat, and that color images is transformed onto heat responsive medium/materials (i.e. paper). However, Izumi fails to disclose generating a look-up table for conversion of the first color space into a second color space, wherein the generation of the look-up table is based on the first design image data and the information associated with the display environment of the external apparatus, and the second color space is represented with a thermochromic material; execute, based on the correction request, a correction process including at least one of a drawing correction or a color tone correction on the 
Edge et al. (US PGPUB No. 2002015044 A1) teaches generating color profiles/look-up-tables; wherein, color profiles/look-up-tables are in relation with color corrections for display aspects of one or more remote devices. However, Edge et al. fails to disclose generating a look-up table for conversion of the first color space into a second color space, wherein the generation of the look-up table is based on the first design image data and the information associated with the display environment of the external apparatus, and the second color space is represented with a thermochromic material; execute, based on the correction request, a correction process including at least one of a drawing correction or a color tone correction on the first design image data to generate second design image data; convert the second design image data into third design image data of the second color space based on the generated look-up table; convert the second design image data into fourth design image data of the second color space based on the received decorating request; and control transmission of the fourth design image data to a decorating apparatus for decoration of a surface of a product, where the decorating apparatus is different from the external apparatus.
Klein et al. (US PGPUB No. 20160275658 A1) teaches color matching between devices; wherein, one or more colors within one color space is/are mapped to another color space using a look-up-table (i.e. gamma curve) in relation with color conversion; such that, look-up-table data is generated and determinations are based on look-up-table information. However, Klein et al. fails to disclose a second color space is represented with a thermochromic material; execute, based on the correction request, a correction process including at least one of a drawing correction or a color tone correction on the first design image data to generate second design image data; convert the second design image data into third design image data of the second color space based on the generated look-up table; convert the second design image data into fourth design image data of the second color space based on the received decorating request; and control transmission of the fourth design image data to a decorating apparatus for decoration of a surface of a product, where the decorating apparatus is different from the external apparatus.
Matsui (US PGPUB No. 20160360071 A1) teaches generating a color correction; wherein, the color correction is associated with a conversion based on an image profile and printing profile; furthermore, the correction uses information of a look-up-table and is configured to suit printed material; and wherein, display (environment) correction is generated based in the image profile and a display profile. However, Matsui fails to disclose a second color space is represented with a thermochromic material; and control transmission of the fourth design image data to a decorating apparatus for decoration of a surface of a product, where the decorating apparatus is different from the external apparatus.
Hauschild et al. (US Patent No. 4786917) teaches color thermal printing and color heat/thermally transferable dyes; wherein a look-up-table is applied to correct dye density. However, Hauschild et al. fails to disclose generating a look-up table for conversion of the first color space into a second color space, wherein the generation of the look-up table is based on the first design image data and the information associated with the display environment of the external apparatus, and the second color space is represented with a thermochromic material; execute, based on the correction request, a correction process including at least one of a drawing correction or a color tone correction on the first design image data to generate second design image data; convert the second design image data into third design image data of the second color space based on the generated look-up table; convert the second design image data into fourth design image data of the second color space based on the received decorating request; and control transmission of the fourth design image data to a decorating apparatus for decoration of a surface of a product, where the decorating apparatus is different from the external apparatus.
As a result of the limitations of independent claims 1 and 5 as well as dependent claims 2, 4, and 6-8 are also considered as being distinguished from the closest known prior art alone or reasonable combination.





Conclusion

Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616